Case 1:17-cv-07074-RRM-RLM Document 15 Filed 05/18/20 Page 1 of 5 PageID #: 58



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 SAM FITZGERALD, on behalf of herself and all
 others similarly situated,

                            Plaintiff,
                                                                      MEMORANDUM AND ORDER
           - against -                                                 17-CV-7074 (RRM) (RLM)

 WILLIAMS & FUDGE, INC.,

                             Defendant.
 -----------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         Plaintiff Sam Fitzgerald brings this putative class action against Williams & Fudge, Inc.,

 (“W&F”), alleging that a debt collection letter sent by W&F violated the Fair Debt Collection

 Practices Act, 15 U.S.C. § 1692, (“FDCPA”), in three respects. Williams & Fudge now moves

 to dismiss all three causes of action alleged in the complaint. Fitzgerald does not contest the

 motion, but instead withdraws two causes of action and seeks permission to amend her complaint

 to cure a defect W&F has identified in her third cause of action. For the reasons below, W&F’s

 motion to dismiss is granted and Fitzgerald’s motion for leave to file an amended complaint is

 denied without prejudice to renewal.

                                               BACKGROUND

 I.      Factual Background

         Unless otherwise noted, the following facts are drawn from the complaint, (Complaint

 (“Compl.”) (Doc. No. 7)), and are assumed to be true for the purposes of this Order. As of July

 11, 2016, Fitzgerald owed at least $54,307.15 on a past-due loan issued by United Guaranty.

 (Compl., Ex. A.) W&F sent Fitzgerald a letter on or about July 11, 2016, seeking to collect on

 the debt. (Id.; Compl. at ¶¶ 7–9.) The letter included the following text:
Case 1:17-cv-07074-RRM-RLM Document 15 Filed 05/18/20 Page 2 of 5 PageID #: 59



           As of the date of this letter, the amount placed into collections is $54,307.15.
           Because of interest, late charges, and other charges that may vary from day to day,
           the amount due on the day you pay may be greater. Hence, if you pay the amount
           shown above, an additional balance may remain after we receive your payment.
           For further information, write or call the undersigned.

 (Compl., Ex. A.)

           On July 11, 2017, Fitzgerald filed a summons with notice in the Supreme Court of the

 State of New York, Kings County, alleging that W&F’s letter violated provisions of the FDCPA.

 (Notice of Removal (Doc. No. 1) at 1–2.) On December 5, 2017, W&F removed the action to

 this Court, invoking this Court’s federal question jurisdiction over FDCPA claims. See 28

 U.S.C. § 1331. (Id.) The Court subsequently directed Fitzgerald to file a complaint with the

 Court. (Order of 4/6/2018.) On April 13, 2018, Fitzgerald filed the instant complaint. (Compl.)

           The complaint advances three FDCPA claims. First, Fitzgerald alleges that W&F’s letter

 failed to “set forth the amount of the ‘debt’” in violation of § 1692g(a)(1). (Compl. at ¶¶ 18–20.)

 Second, Fitzgerald alleges that W&F’s letter was “false, deceptive or misleading” in violation of

 § 1692e. (Id. at ¶¶ 21–22.) Fitzgerald’s third cause of action is premised on hypothetical facts

 rather than allegations. In reference to the above-quoted text from W&F’s letter, Fitzgerald

 claims:

           If there is no agreement which allows the addition of all three of the aforementioned
           items, “interest, late charges, and other charges”, [sic] W&F violated 15 USC §
           1692g(a)(1), 15 USC § 1692e, and/or 15 USC § 1692e(10) as a result of setting forth in
           the above statement “interest, late charges, and other charges” rather than “interest, late
           charges, or other charges[.]”

 (Id. at ¶ 25.)

 II.       Motion to Dismiss

           W&F now moves to dismiss all three causes of action in Fitzgerald’s complaint. (Notice

 of Motion (Doc. No. 11).) Relying on the Second Circuit’s recent decision in Kolbasyuk v.


                                                     2
Case 1:17-cv-07074-RRM-RLM Document 15 Filed 05/18/20 Page 3 of 5 PageID #: 60



 Capital Management Services, LP, 918 F.3d 236 (2d Cir. 2019), W&F moves to dismiss the first

 cause of action, arguing that, by stating the amount due at the time the letter was sent, the letter

 fully complied with § 1692g(a)(1), despite not including the amount the debt would increase due

 to interest and other charges. (Memorandum of Law in Support of Motion (“Mot.”) (Doc. No.

 12) at 7–8.) W&F next moves to dismiss Fitzgerald’s second cause of action under § 1692e,

 arguing that Fitzgerald pleads no specific facts in support of this claim. (Id. at 9.) Finally, W&F

 moves to dismiss Fitzgerald’s third cause of action, arguing that W&F failed to plead facts to

 support the claim, and instead based its claim on a hypothetical – that W&F may not have had an

 agreement allowing the addition of interest, late charges, and other charges. (Id.) W&F also

 maintains that even if Fitzgerald included such an allegation, the claim would fail because the

 letter accurately states the current amount of the debt and the language about which Fitzgerald

 complains tracks the safe harbor language established in Avila v. Riexinger & Assocs., LLC, 817

 F.3d 72 (2d Cir. 2016). (Id. at 10.)

        In her opposition to the motion to dismiss, Fitzgerald withdraws her first and second

 causes of action. (Memorandum of Law in Opposition (“Opp. Mot.”) at 1.) With respect to her

 third cause of action, Fitzgerald moves to amend her complaint in order to “affirmatively plead

 that there is no agreement which allows the addition of all three of the aforementioned items,

 ‘interest, late charges, and other charges.’” (Id. at 1–2.) Fitzgerald seeks to argue on the basis of

 this allegation that W&F’s use of the safe harbor language violated § 1692e because it

 misleadingly implied that interest, late charges, and other charges were all accruing when there

 was no agreement permitting all of those charges to accrue. (Id. 2–6.)




                                                   3
Case 1:17-cv-07074-RRM-RLM Document 15 Filed 05/18/20 Page 4 of 5 PageID #: 61



        In its reply, W&F argues that Fitzgerald’s request for leave to amend should be denied as

 futile. Even with the new allegation, W&F argues, the letter would not be misleading in

 violation of § 1692e. (Reply Memorandum (“Reply”) (Doc. No. 14) at 4–6.)

                                           DISCUSSION

 I.     Motion to Dismiss

        As noted above, Fitzgerald has withdrawn her first and second causes of action. (Opp.

 Mot. at 1.) With respect to Fitzgerald’s third cause of action, Fitzgerald appears to concede that

 she has not properly pled her third cause of action. In her opposition brief, Fitzgerald does not

 oppose W&F’s arguments in favor of dismissing her third cause of action, and instead seeks to

 amend her complaint with respect to that cause of action. (Id.) Accordingly, each of

 Fitzgerald’s causes of action as pled in the complaint should be dismissed.

 II.    Leave to Amend

        In her opposition to the motion to dismiss, Fitzgerald moves for leave to amend her

 complaint pursuant to Federal Rule of Civil Procedure 15(a). (Opp. Mot. at 1–2.) However,

 under this Court’s Individual Rules, Fitzgerald is not permitted to move for leave to amend

 without first filing a letter requesting a pre-motion conference. This Court’s Individual Rule

 III(A)(2) provides:

        For any dispositive motion, motion for a change of venue or motion to amend a pleading
        pursuant to Federal Rule of Civil Procedure 15 (where leave of Court is required), a pre-
        motion conference is required. The movant shall send a letter to the Court, not to exceed
        three (3) pages, requesting such conference, with a brief description of the grounds for
        such motion. Such letter shall be served on all parties. Parties so served may serve and
        file a letter response, not to exceed three (3) pages, within five (5) days of service of the
        letter requesting a pre-motion conference.

 Because Fitzgerald has not filed a letter requesting a pre-motion conference with respect to her

 motion for leave to amend her complaint, her motion for leave to amend is denied. Within 30



                                                  4
Case 1:17-cv-07074-RRM-RLM Document 15 Filed 05/18/20 Page 5 of 5 PageID #: 62



 days of the date of this Order, Fitzgerald is directed to file a proposed amended complaint and a

 letter in compliance with this Court’s Individual Rule III(A)(2). Within five days of service of

 the proposed amended complaint and letter, W&F shall file a response in compliance with

 Individual Rule III(A)(2). Upon receiving the parties’ filings, the Court will determine whether a

 pre-motion conference is required regarding Fitzgerald’s motion for leave to amend.

                                          CONCLUSION

        For the foregoing reasons, W&F’s motion to dismiss is granted and Fitzgerald’s motion

 for leave to file an amended complaint is denied without prejudice to renewal. No judgment

 shall issue at this time. If Fitzgerald fails to file a proposed amended complaint and pre-motion

 conference letter within 30 days of the date of this Order, judgment may enter against her. This

 action is recommitted to the assigned Magistrate Judge for all remaining pre-trial matters,

 including settlement discussions if appropriate.

                                                        SO ORDERED.


 Dated: Brooklyn, New York                              Roslynn R. Mauskopf
        May 18, 2020                                    ________________________________
                                                        ROSLYNN R. MAUSKOPF
                                                        Chief United States District Judge




                                                    5
